Title: To John Adams from Edmund Jenings, 22 August 1782
From: Jenings, Edmund
To: Adams, John



Brussels Augst 22d. 1782
Sir

I Have received your Excellencys Letter of the 12th Instant. I am rejoiced that your Excellency has Got Satisfactory news from Paris and Petersbourgh. I shall Know what it is in good Time, in the mean while confiding myself on your Excellencys Contentment, I am Easy.
I wish the measure recommended in the Leiden Papers was adopted the Effect upon England and other Powers would be Obvious. Nothing in the great Line can be expected from Lord Shelburne. He has too great an Idea of his own Artifice to think of adopting a liberal Plan. His sending Vaughan to Passy is an affront and not a Compliment. Vaughan was a patriot of Old and while He pretended to be so offered to bribe the Duke of Grafton to give Him a place under Governments. The transaction was made public and both parties became ridiculous.
I have read some of the puffs in the English newspapers and have always Laughed at them, there is nothing either of Policy or Philosophy in them. Did I want Proofs of the baseness of a Man the Arts made use of to set Himself off and tarnish the reputation of others, would be sufficient.
I have had delivered to me certain State Papers; They alone are sufficient, even as they now are, to give a Preeminence in the Eyes of Posterity to your Negociaters, but when they shall be accompanied by a recital of what has privately passed (and surely they will be so one time or other,) your Excellencys Mission will have the greatest Eclat.
I send inclosed a Paper, received by the last Post, which shews that something will be done with the long lost performance. I wish it may be published to your Excellencys Satisfaction. It is to be looked for in the General Advertiser.
Mr Barclay and Mr Ridley left me Yesterday I have had the greatest Satisfaction in their Company. We talked of your Excellency much and with mutual pleasure. I am particularly Happy that my Friend Mr Ridley has had your Excellencys Confidence. His Respect and Esteem for your Excellency are equal to my Wishes and expectations.
I beg leave to ask whether your Excellency has receivd a Letter wherein I gave you an extract of a letter from Mr Laurens.

I am with the greatest Respect Sir your Excellencys most Obedient Humbl Sert
Edm: Jenings

